Title: John Adams to Marquis de Castries, 9 December 1784
From: Adams, John
To: Castries, Marquis de


        
          Auteuil near ParisDecember 9: 1784.
          Monsieur le Maréchal
        
        According to your desire, I have committed to writing the two or three Observations, on the business of Masts, Yards, and Bowsprits which I had last tuesday the Honour of making in Conversation with your Excellency at Paris.
        The eastern Parts of the Massachusetts, particularly the Counties of York, Cumberland and Lincoln, and more especially the Lands lying near the four great Rivers, which meet in Merrimeeting Bay, and flow together, under the name of Kennebeck River into the Sea, are the Spot, upon which grow the best Pine Trees for Masts, which are found in America. and from whence the English Government, before the Revolution procured their Masts for large Ships, unless perhaps they obtained a few from some Parts of New-Hampshire. By the Charter of Massachusetts, Pine Trees were reserved to the Crown; and various Acts of Parliament were made from time to time forbidding upon severe Penalties private Persons to cut such trees. The King had an Officer under the Title of surveyor General of the Woods, who had under him a great Number of Deputy surveyors for the Inspection & conservation of these Trees. Mr: Wentworth the last Royal Governor of New Hampshire, was the last surveyor General, at whose request, the Subscriber, commenced and prosecuted a great Number of Libels, in the Court of Admiralty, at Boston, against Transgressors of those Acts of Parliament so that he thinks himself well warranted to say, that those Acts of Parliament instead of containing any proof of the bad Quality of American Pine Trees, as your Excellency was pleased to say, you had been informed, contain the best proofs of their Excellence, and of the high Esteem, in which the Parliament held them.
        There was a considerable Number of large Vessels, which were called Mast Ships constantly employ’d in transporting from

Kennebeck and Piscataqua Rivers, Pine Trees for Masts, Spars and Bowsprits for the Royal Navy. and the trees of thirty six Inches Diameter, which the English were very fond of, for their large Ships were only to be found in America.
        There are upon the territory before described a number of Families, whose whole Occupation has been to cut, draw, and prepare, these Kind of Trees, for the royal Navy of England. it is a difficult, laborious and hazardous Business: and not very profitable: but being educated to this Employment from their Infancy, knowing perfectly the Country and the Lands where the Trees are, the proper Seasons, for the business, and having their Tools, and Machines as well as their Teems of Cattle, always ready and knowing all the most frugal Ways of saving Expenses and making Advantages, they were able to live by the Business, when other Persons without these Advantages would have ruined themselves. these People were commonly called Mast Men and they are so valuable a Sett of Men, that whoever first engages them whether the French or the English, will obtain an Advantage. The English are said to have sent an Agent to Boston, and there is no doubt that they will exert themselves to secure these Mast Men, unless your Excellency, by seizing a favourable Opportunity of contracting with some of the Americans now here, engage them before-hand.
        Your Excellency will permit me to say, that I apprehend all surveys and Experiments made upon the Masts and Spars, now on board of the French Ships which were procured in America will not only be usseless, but illusory. it will not be a fair Tryal—because on the breaking out of Hostilities, between Great Britain and America, the whole System of the Masting Business and Commerce was broken up: the Mast Men, like the Fishermen not finding their usual Employment went into others, sold their Cattle, and laid aside their Tools: so that the Pine, Timber, furnished to the French Ships, although the best then and there to be had, was only such as was left by the English, or obtained by hazard in improper places and in a green unseasoned State. it is no wonder then if the Wood is found to shrink for the wood of the Pine Tree, is of such a Nature, that when cut and used green it always shrinks, whether it grows in America, or in Sweeden, Norway or Russia.
        I am well informed that the most intelligent Officers of the British Navy, attribute the Loss of the great Number of the capital Ships, by bad Weather in the late War, a loss unprecedented in any

former War, wholly to the want of American Masts. The Ministry ordered their Expedition to Penobscot, in the view of obtaining Masts, but they found themselves disappointed. They found there Pine Trees it is true but no Mast Men, no sufficient Teems of Cattle, no proper Machines for the Business. All these were without their Lines. So that they obtained no Masts of any value.
        There is not in America, at least within my Kowledge a Merchant more intelligent, or any way more capable, of giving your Excellency full Information upon the Subject, nor more worthy of Confidence, than Mr: Tracy and Mr: Jackson who are now in Paris, and to them I beg leave to refer.
        With great and sincere Respect &c.
      